                Case 3:20-cv-05848-RAJ Document 13 Filed 12/28/20 Page 1 of 2



 1
                                                       THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
11
     EDWARD V BARRIO, JR,,                            Civil No. 3:20-CV-05848-RAJ
12
              Plaintiff,
13
              vs.                                     PROPOSED ORDER
14
     COMMISSIONER OF SOCIAL SECURITY,
15
              Defendant.
16
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
17
     shall be amended as follows:
18
              Defendant shall have up to and including January 25, 2021, to file a response to
19
     Plaintiff’s Complaint, including the certified administrative record. If the certified
20

21   administrative record becomes available to the Office of the General Counsel before the

22   aforementioned date, the record may be filed earlier, if feasible.

23

24

     Page 1     PROPOSED ORDER - [3:20-CV-05848-RAJ]
                Case 3:20-cv-05848-RAJ Document 13 Filed 12/28/20 Page 2 of 2



 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension every 28 days until the
 3
     certified administrative record becomes available.
 4
              DATED this 28th day of December, 2020.
 5

 6

 7
                                                        A
                                                        The Honorable Richard A. Jones
 8                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2    PROPOSED ORDER - [3:20-CV-05848-RAJ]
